Campbell, J.,
delivered the opinion of the court.
The fact of the presentation of a claim against the county to its Board of Supervisors, and its refusal to allow it, may be proved by parol in a suit by the claimant, under section 1384 of the Code.
The law requires to be kept a ‘ ‘ record of all the proceedings and orders of the board” (Code, sec. 1361), but where the board refuses to allow a claim presented to it for allowance, and does not make any order about it, which is recorded, it is not perceived that any good reason exists for refusing to permit the fact of presentment and refusal to allow the claim to be proved by the only evidence of it which exists. The theory of the statute, in making presentment of the claim to •the Board of Supervisors a condition precedent to the right of the creditor to sue the board, is the supposition that the board will “ allow” all proper claims, and the consideration that an opportunity should be afforded to the board to audit and allow the claim without suit; and the spirit of the statute *190is fully met if the claim is laid before the board and it refuses to allow it, whether any record of such refusal is made or not.
A declension by the board to mate an order allowing a claim presented to it is a refusal to allow it, within the meaning of the statute. “ The order allowing such claim” is required to be entered on the minutes (Code, sec. 1381), but no statute requires an entry on the minutes of a refusal to allow a claim. Therefore the refusal of the board to allow a claim may be proved by parol.
A contrary doctrine would place it in the power of Boards of Supervisors to avoid suit on claims which they refused, but failed to show it by an order on their minutes, until the claimant had resorted to compulsory means to obtain an entry upon their minutes of a refusal to allow the claim.
Judgment reversed and cause remanded for a new trial.